This case is appealed from an order of the superior court of Pottawatomie county dissolving a garnishment.
Plaintiff in error recovered judgment against defendant in error on the 25th day of April, 1925, and execution issued thereon, and on the 1st day of May, 1925, the same was returned by the sheriff nulla bona, and on the same day garnishment proceedings were begun against the Shawnee National Bank.
Defendant in error filed a motion to dissolve the garnishment, and upon a hearing the court, on the 28th day of July, 1925, made an order dissolving the garnishment, and plaintiff in error filed a motion for a new trial, which was overruled on the 3rd day of September, 1925, and plaintiff in error appealed, and the appeal was filed in this court on the 29th day of September, 1925.
Section 809, C.O.S. 1921, provides that appeals from orders modifying or dissolving attachment or temporary injunctions shall be filed within 30 days after the date of said order, and this statute has been repeatedly held to include garnishments. First National Bank v. Ada Music Company, 89 Okla. 29,213 P. 732.
No motion for a new trial was necessary, and the time in which to file the appeal began to run from the 25th day of July, 1925, the date of the order dissolving the garnishment. Powell et al. v. Nichols et al., 26 Okla. 734, 110 P. 762.
The appeal not having been filed within 30 days from the date of the order dismissing the garnishment, the motion to dismiss the appeal is sustained, and the appeal is dismissed.